DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Objections
Claims 4-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from other multiple dependent claims. Claim 3 recites claims 1 or 2, and all of claims 4-10 depend at least from claim 3.  See MPEP § 608.01(n).  Accordingly, the claims 4-10 have not been further treated on the merits.
Claims 1-3 are objected to because of the following informalities: the formatting of the claims is extremely poor, making it difficult to understand the recited subject matter. For example, the dashes in claim 1 appear to be arbitrarily assigned, and every claim has “characterized by/in that” exploded and on its own line for no apparent reason. Applicant is encouraged to consult other US Patent documents for examples on effective claim formatting. Appropriate correction is required.
Claims 1-3 are objected to because of the following informalities: the claims switch between “the [element]” and “said [element]” as a manner of referring to a . Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites that the “HF ablation wire,” which is not defined anywhere but the examiner assumes to be a “High-Frequency ablation wire,” can be used to cool tissue. It is unclear how this is possible, since HF ablation as commonly understood operates by heating the water in the cells to the point of boiling, thus killing the cells. Applicant has not described how HF ablation can be used to cool cells.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As an initial matter it is noted that the indefiniteness issues are so severe that the examiner cannot reasonably guess the intended scope of the claims. Applicant is encouraged to consider a substantial rewriting of the claims in accordance with idiomatic English, common US patent practice, and the issues detailed below.
Regarding claims 1-3, while the phrase “and/or” does not automatically render a claim indefinite, the 13 times it occurs in these claims results in a deep ambiguity about what combination of features is contemplated. Further, the phrase appears to be inserted where it is not applicable: for example, the preamble states the device is for producing ablation lesions and/or visualizing ablation lesions and/or treating ablation lesions. First, it is unclear what “treating ablation lesions” even means. Second, the device is not a pure “visualizing” system, it is clearly always a “producing” system as well.
Regarding claims 1-3, exemplary claim language (“in particular”) renders the claim indefinite because it is unclear to what degree the language limits the claim (see MPEP 2173.05(d)). Claims 2 and 3 depend from claim 1 and are therefore also indefinite.
Regarding claims 1-3, claim 1 recites “tissue or vessel surfaces” three times, then “said surfaces” one time, then “tissue or vessels surfaces” four more times. First, it is unclear if “tissue or vessel surfaces” should be interpreted as “tissue surfaces or vessel surfaces” such that “said surfaces” refers to both, or if “said surfaces” only refers to a vessel surface. Second, the change in language makes it unclear if “said surfaces” is referring to one or more of the tissue or vessel surfaces or some other element. Claims 2 and 3 depend from claim 1 and are also indefinite.
Regarding claims 1-3, claim 1 recites that the catheter tube can be controlled in an open and/or closed-loop manner. Since there are no electrical elements in the tube, other than the HF wire which is already recited as being thus controllable, it is unclear how a tube could be controlled in that manner. Claims 2-3 depend from claim 1 and are therefore also indefinite.
Regarding claims 1-3, claim 1 recites that the measurement/recording system measures electrical impulses of the tissue such that electrical impulses can “additionally” be measured at various sites on the tissue. It is unclear what element the claimed step is additional to, or what the system is intended to do beside measure at various sites. Claims 2-3 depend from claim 1 and are therefore also indefinite.
Regarding claims 1-3, claim 1 recites that the phrase “more particularly simultaneously,” but it is unclear with what this action is simultaneous. Claims 2-3 depend from claim 1 and are therefore also indefinite.
Regarding claims 1-3, claim 1 recites both a “at least one measurement and/or recording system” and “at least one means for measuring, monitoring and/or modifying electrical impulses and/or measuring, monitoring and/or modifying a time delay of an electrical impulse sequence.” It is unclear what the relationship is between these 
Claim limitation “means for measuring, monitoring and/or modifying electrical impulses and/or measuring, monitoring and/or modifying a time delay of an electrical impulse sequence” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There are no details about what structural elements perform the recited function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 2, the phrase “if it is noted” renders the claim indefinite because it is not clear what the relationship is between the subject matter that follows those statements and any other subject matter claimed. That is, it is unclear what element does the noting or what noting entails. Claim 3 depends from claim 2 and is therefore also indefinite.
Regarding claim 3, it is unclear how an input can be installed in a system, it is unclear how a logical or haptic measurement can be physicalized to be installed in the first place, there is no antecedent basis for “measurement point,” and the claim recites one input and then each input as though there are more than one.
Finally, it is noted that while claims 4-10 have not be examined due to their improper dependency, a cursory glance through them reveals many of the same types of tissues noted above with respect to claims 1-3. Applicant should consider revising all the claims thoroughly to avoid further indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nardella (5,341,807).
Regarding claims 1-3, Nardella discloses a system with a catheter tube (8) that is hollow to hold an ablation wire for “obliterating” tissue (note lead to electrode 12 in fig. 2). The system further includes a measurement and/or recording system and means for measuring, monitoring and/or modifying electrical impulses (impedance measuring circuitry as discussed with respect to fig. 2A) which uses a plurality of impedance measurements (at different sites, figs 2-2A) to control energy delivered to the RF electrodes (abstract). Any language of claims 1-3 not addressed above is due to the extreme nature of the indefiniteness issues rendering interpretation impossible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794